     Case: 4:19-cr-00492-HEA Doc. #: 3 Filed: 06/27/19 Page: 1 of 4 PageID #: 8
                                                                                        FILED
                                                                                    JUN. 2 7 2019
                              UNITED STATES DISTRICT COURT                         U.S. DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                       EASTERN DISTRICT OF MO
                                                                                        ST.LOUIS·
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
                                                  )~------------------
v.

RICHARD DANIELEE LUTER,                           ~ 4:19CR492 HEA/DDN
                                                  )
                       Defendant.                 )




                                             INDICTMENT


                                               COUNT I


        The Grand Jury charges that:

        At all times pertinent to the charges in this indictment:

         1.    Federal law defined the term:

               (a)     "minor" to rhean any person under the age of eighteen years (18 U.S.C .

                       .Section 2256(a));

               (b)     "sexually explicit conduct" to mean actual or simulated

                       (i)     sexual intercourse, including genital-genital, oral-genital, anal-

                               genital, or oral-anal, whether between persons of the same or

                               opposite sex,

                       (ii)    bestiality,



                                                  1
Case: 4:19-cr-00492-HEA Doc. #: 3 Filed: 06/27/19 Page: 2 of 4 PageID #: 9



                  (iii)   masturbation,

                  (iv)    sadistic or masochistic abuse, or

                  (v)     lascivious exhibition of the genitals or pubic area of any person (18

                          U.S.C. Section 2256(2)(A)); and

          (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or

                  other high speed data processing device performing logical, arithmetic or

                  storage functions, including any data storage facility or communications

                 facility directly related to or operating in conjunction with such device. (18

                  U.S.C. Section 2256(6)).

          (d)     "child pornography" to mean any visual depiction, including any

                 photograph, film, video, picture, or computer or computer-generated image

                 or picture, whether made or produced by electronic, mechanical, or other

                 means, of sexually explicit conduct, where--

                  (A)     the production of such visual depiction involves the use of a minor

                          engaging in sexually explicit conduct; or

                 (C)      such visual depiction has been created, adapted, or modified to

                          appear that an identifiable minor is engaging in sexually explicit

                          conduct.

   2.     The "Internet" was, and is, a computer communications network using interstate

          and foreign lines to transmit data streams, including data streams used to store,

          transfer and receive graphic files.

   3.     Between on or about June 1, 2018 and on or about August 11, 2018, within the


                                                2
  Case: 4:19-cr-00492-HEA Doc. #: 3 Filed: 06/27/19 Page: 3 of 4 PageID #: 10



                Eastern District of Missouri and elsewhere,

                                  RICHARD DANIELEE LUTER,

the defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor,

S.S., to engage in sexually explicit conduct, specifically, RICHARD DANIELEE LUTER

produced video of S.S. exchanged in oral sex, and said sexually explicit conduct was for the

purpose of producing a visual depiction of such conduct and such visual depiction was produced

using materials that had been mailed, shipped, or transported in interstate and foreign commerce,

i.e., cell phone.

In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

United States Code, Section 2251 (e).




                                              COUNT II

The Grand Jury further charges that:

        1.      The allegations contained in paragraphs one and two of Count I of this Indictment

                are incorporated by reference as if fully set forth herein.

        2.          Between on or about April 29, 2015, and on or about May 8, 2015, in the Eastern

                District of Missouri, and elsewhere,

                                                                                          L




                                                   3
  Case: 4:19-cr-00492-HEA Doc. #: 3 Filed: 06/27/19 Page: 4 of 4 PageID #: 11



                               RICHARD DANIELEE LUTER,

the defendant herein, did knowingly transport an individual under the age of eighteen in

interstate and foreign commerce, with the intent that the individual engage in any sexual.activity

for which a person can be charged with a crimi~al offense; to wit: defendant, who was at least

twenty-one years of age, transported A.D. from the State of Illinois to the Eastern District of

Missouri and engaged in vaginal intercourse with A.D. in the Eastern District of Missouri, while

A.D. was under the age of fourteen years, in violation of Missouri Revised Statute, 566.032.1

and

In violation of Title 18, United States Code, Sections 2423(a) and 2 and punishable under Title

18, United States Code, Section 2423(a).



                                                     A TRUE BILL.




                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney




COLLEEN LANG, #56872MO
Assistant United States Attorney




                                                 4
